DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 (renumbered as 31-32) are pending.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1 and 2 have been renumbered 31 and 32.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the control of fungal attack on a plant, does not reasonably provide enablement for the prevention of fungal attack on a plant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the nature of the invention
2) the state of the prior art
3) the relative skill of those in the art
4) the predictability of the art
5) the breadth of the claims
6) the amount of direction or guidance provided
7) the presence or absence of working examples
8) the quantity of experimentation necessary
The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth herein below.
The nature of the invention
The claimed invention relates to a method for controlling and preventing fungal attack on a plant comprising applying a fungicidally effective amount of the compound of 
The state of the prior art
Fungicidal compounds are known in the art for the control of fungal attack on plants.
The relative skill of those in the art
A person having ordinary skill in the art would be able to apply known fungicides to plant in order to control fungal attack on the plant.
The predictability of the art
“Prevention” is defined in Webster's New World Dictionary as “to keep from happening; make impossible by prior action.”  Thus, prevention is regarded as 100% effective.  A person having ordinary skill in the art would not be able to predict whether a compound is effective for preventing 100% of fungal attack on a plant.
The breadth of the claims
The instant claim includes controlling as well as preventing fungal attack on a plant.
The amount of direction or guidance provided
The instant specification teaches applying picolinamide compounds are effective for controlling and preventing fungal attack on a plant.
The presence or absence of working examples
The instant specification provides examples of fungicidal activity for picolinamide compounds.  The examples in Tables 4-7 show >80% control (A) of several fungi when treated with compound #145 (instantly claimed compound), but Table 7 also shows ≤80% control (B) of Phakopsora pachyrhizi at 3 day curative.  
The quantity of experimentation necessary
It would require undue experimentation to determine the efficacy of the compound of Formula I (compound #145 of the instant specification) to prevent all fungal attack on a plant.
Therefore, for the aforementioned reasons, the Applicant is enabled for the control of fungal attack on a plant, but is not reasonably enabled for the prevention of fungal attack on a plant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,035,772 in view of US 2015/0322051 A1.  The difference between the compound of US ‘772 and the compound of instant claim 1 is the instantly claimed compound comprises -OC(O)CH3 attached at the 3 position of the pyridine, whereas the compound of US ‘772 comprises -OC(O)OR1 attached at this position, wherein R1 is a C1-C4 alkyl or PhCH2.  US ‘051 teach fungicidal picolinamide compounds wherein the functional group -OR4 equivalent to the -OC(O)CH3 as instantly 3 and -OC(O)OR1.  US ‘051 teaches that compounds comprising -C(O)CH3 or -C(O)Oalkyl at the R4 position would be effective for controlling fungal attack on a plant.  Therefore, it would have been obvious to replace -OC(O)OR1 according to US ‘772 with -OC(O)CH3 as functional equivalents, with the reasonable expectation of fungicidal activity.

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,111,432 in view of US 2015/0322051 A1.  The difference between the compounds of US ‘432 and the compound of instant claim 1 is the instantly claimed compound comprises -OC(O)CH3 attached at the 3 position of the pyridine, whereas the compounds of US ‘432 comprise -OH attached at this position.  US ‘051 teach fungicidal picolinamide compounds wherein the functional group -OR4 equivalent to the -OC(O)CH3 as instantly claimed includes -OC(O)CH3 and -OH.  US ‘051 teaches that compounds comprising -C(O)CH3 or -H at the R4 position would be effective for controlling fungal attack on a plant.  Therefore, it would have been obvious to replace -OH according to US ‘432 with -OC(O)CH3 as functional equivalents, with the reasonable expectation of fungicidal activity.

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,172,358.  The difference between the compounds of US ‘358 and the compound of instant claim 1 is the instantly claimed compound comprises an amide, whereas the compounds of US ‘358 comprise a thioamide at this position.  It is routine and conventional in the art to substitute thioamides .

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,182,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of Formula I according to instant claim 1 falls within the scope of the claims in US ‘568.  US ‘568 also claims a method for the control of fungal attack on a plant, which would encompass instant claim 2.

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,231,452.  The difference between the compounds of US ‘452 and the compound of instant claim 1 is the instantly claimed compound comprises an amide, whereas the compounds of US ‘452 comprise a thioamide at this position.  It is routine and conventional in the art to substitute thioamides in the place of amides with the expectation that the two functional groups are functionally equivalent.  Therefore, it would have been obvious to replace the thioamide according to US ‘452 with an amide as functional equivalents, with the reasonable expectation of fungicidal activity.

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,244,754 in view of US 2015/0322051 A1.  The difference between the compounds of US ‘754 and the compound of instant claim 1 is the instantly claimed compound comprises -OC(O)CH3 attached at the 3 position of the pyridine, whereas the compounds of US ‘754 comprise -OH attached at this position.  US ‘051 teach fungicidal picolinamide compounds wherein the functional group -OR4 equivalent to the -OC(O)CH3 as instantly claimed includes -OC(O)CH3 and -OH.  US ‘051 teaches that compounds comprising -C(O)CH3 or -H at the R4 position would be effective for controlling fungal attack on a plant.  Therefore, it would have been obvious to replace -OH according to US ‘754 with -OC(O)CH3 as functional equivalents, with the reasonable expectation of fungicidal activity.

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,358,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of Formula I according to instant claim 1 is prepared according to the claims of US ‘423.

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,588,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of Formula I according to instant claim 1 falls within the scope of the claims in .

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,595,531.  The difference between the compounds of US ‘531 and the compound of instant claim 1 is the instantly claimed compound comprises a pyridine ring, whereas the compounds of US ‘531 comprise a phenyl ring at this position.  It is routine and conventional in the art to substitute pyridine rings in the place of phenyl rings with the expectation that the two functional groups are functionally equivalent.  Therefore, it would have been obvious to replace the phenyl ring according to US ‘531 with a pyridine ring as functional equivalents, with the reasonable expectation of fungicidal activity.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616